 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    De’SHAWN DeKKERIO DEAN,                            No. 2:18-cv-01287 TLN GGH P
12                       Petitioner,
13            v.                                         ORDER
14    J. ROBERTSON,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding pro se with a mixed petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On April 18, 2019, the court granted petitioner thirty days

19   to file a request for a stay, or alternatively to file an amended petition listing only exhausted

20   claims. ECF No. 16. Petitioner has failed to file his motion for a stay or an amended petition

21   within the requisite deadline.

22          Accordingly, IT IS HEREBY ORDERED that petitioner shall show cause, in writing,

23   within 14 days, why this matter should not be dismissed for failure to prosecute and/or to follow a

24   court order pursuant to Federal Rule of Civil Procedure 41(b). The filing of motion for stay or an

25   amended petition within this timeframe will serve as cause and will discharge this order.

26   Dated: May 28, 2019
                                                  /s/ Gregory G. Hollows
27                                        UNITED STATES MAGISTRATE JUDGE
28
                                                         1
